Citation Nr: 0503893	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-34 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active service from January 1943 to March 
1946.  The veteran died in December 1989, and the appellant 
in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision that denied special 
monthly pension for a surviving spouse based on the need for 
regular aid and attendance or by reason of being housebound.  
The appellant filed a notice of disagreement in May 2003, and 
the RO issued a statement of the case in September 2003.  In 
November 2003, the appellant timely perfected her appeal in 
this matter.


FINDINGS OF FACT

1.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; nor is she shown to be a patient in a nursing home 
because of mental or physical incapacity.

2.  The appellant's disabilities, when considered in 
combination, are not shown to prevent her from caring for 
most of her daily personal needs or protecting herself from 
the hazards and dangers of her daily environment; nor are 
they shown to result in her confinement to her home or the 
immediate premises.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
being housebound or on the need for regular aid and 
attendance of another person have not been met. 38 U.S.C.A. 
§§ 1541, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.350, 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound. See 38 U.S.C.A. § 1541(d), (e) (West 
2002); 38 C.F.R. § 3.351(a)(5) (2004).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person. The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2004).  

The criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance. 38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment. It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made. The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole. It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need. 38 C.F.R. § 3.352(a) (2004).

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present. See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability. 38 U.S.C.A. § 1541 (West 
2002); 38 C.F.R. § 3.351(f) (2004).

A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house 
(ward or clinic areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime. 38 U.S.C.A. § 
1541(e)(2) (West 2002); 38 C.F.R. § 3.351(f) (2004).

In this case, the appellant contends that she is unable to 
ambulate without the assistance of a cane, and that she is 
unable to attend to her many of her daily personal needs 
without regular assistance, including brushing her hair and 
bathing.  As such, she believes that a VA special monthly 
pension should be granted.

A physician's statement, dated in October 2002, from J.E. 
Warrington, M.D., noted the appellant's current complaints of 
joint pain, high blood pressure and diabetes.  The report 
noted diagnoses of hypertensive cardiovascular disease; 
noninsulin-dependent diabetes mellitus, poorly controlled; 
and osteoarthritis.  On the report, Dr. Warrington opined 
that the appellant was not in need of aid or attendance and 
was not housebound.  He specifically indicated that she was 
competent; not bedridden; not blind; had not lost control of 
her sphincter or bladder; could walk and get around 
unassisted; could undress and dress herself unassisted; could 
attend to the needs of nature; could keep herself ordinarily 
clean and presentable; was physically and mentally able to 
protect herself from everyday hazards of life; and was not 
confined to a nursing home.  

Treatment reports, dated from September 2002 to May 2003, 
were also received from Dr. Warrington.  A review of these 
reports revealed findings in line with those reported on the 
October 2002 physician's statement.  A review of these 
records revealed treatment for vomiting; gastritis; swelling 
of the extremities; hypertensive cardiovascular disease; 
joint pain; noninsulin-dependent diabetes mellitus, poorly 
controlled; and osteoarthritis.  Treatment reports, dated in 
September 2002 through May 2003, all noted that the appellant 
walked unassisted without guarding, and was well nourished.

Treatment records, dated from February 2003 to November 2003, 
were received from the West Tennessee Eye Care.  A treatment 
report, dated in February 2003, noted that the appellant 
wanted her eyes checked due to glaucoma.  It also noted that 
she had "no problems" with her vision.  Subsequent 
treatment records noted a diagnosis of glaucoma.  An October 
2003 treatment record noted her corrected visual acuity as 
20/30, bilaterally.  None of these records revealed the 
appellant's visual impairment to be severe enough to warrant 
additional monthly pension benefits.

The fact that the appellant is in poor health is amply 
demonstrated by the evidence of record and is not in dispute.  
However, as discussed in the law and regulations section 
hereinabove, special monthly pension benefits based on the 
need for regular aid and attendance of another person or for 
being housebound require a specific, and significant, level 
of disability. For reasons explained immediately below, the 
medical and other evidence of record does not establish that 
such level of disability exists in this case.

The medical evidence in this case does not show that the 
appellant is blind for the purposes of entitlement to VA 
benefits, as that term is defined by the provisions of 38 
C.F.R. § 3.351 (2004).  Specifically, the medical evidence 
does not demonstrate blindness or that the appellant is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  

Moreover, the appellant has not argued, and the evidence does 
not indicate, that she is bedridden or a patient in a nursing 
home due to mental or physical incapacity.

Further, a factual need for aid and attendance has not been 
shown.  The medical evidence of record supports the 
proposition that the appellant's medical problems limit her 
activities.  However, the objective evidence of record does 
not suggest that the appellant cannot bathe herself, dress 
herself or keep herself ordinarily clean and presentable. 
There is no indication that she lacks the ability to keep 
herself clean and presentable, or that she cannot attend to 
the wants of nature.  While the appellant reports that she 
uses a cane to ambulate, her treatment records repeatedly 
indicate that she walks unassisted without guarding.  In any 
event, she is not shown to require frequent adjustment of 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid.  It 
is not shown that there are problems with the upper 
extremities that would prevent her from feeding herself.  
There is no evidence that the appellant needs assistance with 
food preparation.  The evidence of record does not suggest 
that the appellant requires assistance in terms of protecting 
her from the hazards or dangers incident to her daily 
environment.

Overall, the preponderance of the evidence of record is 
against finding a factual need for aid and attendance.  It 
appears that, with some limitations imposed by her physical 
ailments, the appellant is able to maintain herself and her 
household.

The question remains as to whether the appellant's 
disabilities entitle her to special monthly pension in the 
form of housebound benefits.  A surviving spouse may be 
entitled to this benefit if her disabilities render her 
"permanently housebound" by reason of disability. See 38 
C.F.R. § 3.351(e) (2004).

The requirements for this benefit are met when the surviving 
spouse is substantially confined to her home or immediate 
premises by reason of disability or disabilities that will 
likely remain throughout the surviving spouse's lifetime.

In this case, there is no evidence that the appellant is 
housebound.  Indeed, her treating physician has repeatedly 
noted that she walks unassisted without guarding in her 
treatment records, and he specifically indicated that she was 
not housebound in the physician's statement filed in October 
2002.  Thus, there is no evidence of record to indicate that 
the appellant is prevented from leaving her home, and indeed 
no such limitation has been alleged.  

In short, the evidence does not indicate that the appellant 
is substantially confined to her home by reason of 
disability.  The requirements for housebound allowance have 
not been met.

In summary, for the reasons and bases expressed by the Board 
above, it is concluded that a preponderance of the evidence 
is against the appellant's claim.  The benefit sought on 
appeal is accordingly denied.

Finally, by letters dated in November 2002 and in December 
2003, the September 2003 statement of the case (SOC), and the 
July 2004 supplemental SOC, the RO advised the appellant of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The appellant was advised that VA would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claim for special monthly pension based on 
the need for aid and attendance or due to being housebound, 
but that she must provide enough information so that VA could 
request any relevant records.  The appellant was advised of 
the evidence previously received and requested to provide 
authorization for the release of any additional medical 
records that may be available.  The appellant was also 
requested to identify any additional information or evidence 
that she wanted VA to try and obtain.   

The January 2003 rating decision, the September 2003 SOC, the 
July 2004 supplemental SOC, and the RO's letters herein, 
collectively notified the appellant of the relevant laws and 
regulations and essentially advised her of evidence necessary 
to substantiate her claim herein.  The September 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the appellant of her and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The RO has obtained all post service treatment records 
identified by the appellant, and a VA examination is not 
required in light of the physician's statement, dated in 
October 2002, which addresses the pertinent medical issues 
herein.  Thus, there are no additional records to be obtained 
herein.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  





ORDER

Special monthly pension for the veteran's surviving spouse 
based on the need for aid and attendance or due to being 
housebound is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


